Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Announces Allowance of Patent for LOR-2040 in Japan TORONTO, CANADA, August 5, 2009 - Lorus Therapeutics Inc. (TSX: LOR) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced the allowance of a patent from the Japan Patent Office for its lead clinical-stage drug LOR-2040. The Japanese patent protects LOR-2040 composition and its use in the treatment of cancer.Specific cancer types in the patent include leukemia as well as solid tumors such as breast, colon, pancreatic, prostate and lung cancers.This is Lorus’ first patent for LOR-2040 in Japan.Patents for LOR-2040 have previously been issued in a number of countries worldwide, including the U.S., Canada, Europe, Australia, and China. According to the Japanese National Cancer Center, cancer represents the leading cause of death in Japan, with around 330,000 patient fatalities each year. In addition, 590,000 new cancer cases are diagnosed each year.With an estimated $5 billion in annual sales, Japan is the third largest market for cancer drugs, after the US and Europe, and it accounts for approximately 11% of worldwide oncology sales. Currently, LOR-2040 is being tested in combination with high dose cytarabine in a Phase II clinical study in patients with relapsed or refractory Acute Myeloid Leukemia (AML), and as a single agent in a Phase I trial in acute leukemias and high-grade myelodysplastic syndrome.Lorus has also recently completed a series of U.S.
